CORRECTED
                  IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT


                                       No. 01-20406
                                     Summary Calendar


UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,

                                             versus

GUSTAVO LOEZA-MARTINEZ,
                                                            Defendant-Appellant.

                  __________________________________________
                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. H-00-CR-817
             __________________________________________
                            December 11, 2001
Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

       Gustavo Loeza-Martinez contends on appeal that a conflict exists between
the district court’s oral pronouncement at his sentencing hearing and the written

judgment. Loeza-Martinez asserts that the court remitted the $100 special

assessment at the hearing; however, the subsequent written judgment contains the


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
$100 assessment. A review of the record reveals that the district court followed
statutory authority both mandating the imposition of the assessment, and permitting

a remittance upon a motion by the Government demonstrating an inability to

collect.1 The transcript from the sentencing hearing as well as the court’s minute
entry, recite that the $100 special assessment was imposed but, on the motion of the

Government, the district court remitted the special assessment. Accordingly,y no

conflict or ambiguity exists in the record to justify a remand.2 The judgment of the

district court is AFFIRMED.




      1
       18 U.S.C. §§ 3013, 3573.
      2
       United States v. Martinez, 250 F.3d 941(5th Cir. 2001).
                                              2